--------------------------------------------------------------------------------

Exhibit 10.24.7
 
SIXTH AMENDMENT TO AMENDED
AND RESTATED MASTER LEASE
 
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE (this "Amendment") is
made and entered into as of August 1, 2006 (the "Effective Date"), by and among
HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation ("HCP"),
WESTMINSTER HCP, LLC, a Delaware limited liability company ("Westminster HCP"),
TEXAS HCP HOLDING, L.P., a Delaware limited partnership ("Texas HCP"), HCP AL OF
FLORIDA, LLC, a Delaware limited liability company ("HCP AL") (HCP, Westminster
HCP, Texas HCP, and HCP AL shall be referred to herein, collectively, as their
interests may appear, as "Lessor"), on the one hand, and LH ASSISTED LIVING,
LLC, a Delaware limited liability company ("LHAL LLC"), SUMMERVILLE AT COBBCO,
INC., a California corporation ("Cobbco Inc."), SUMMERVILLE AT HILLSBOROUGH,
L.L.C., a New Jersey limited liability company ("Hillsborough LLC"), SUMMERVILLE
AT OCOEE, INC., a Delaware corporation ("Ocoee Inc."), SUMMERVILLE AT PORT
ORANGE, INC., a Delaware corporation ("Port Orange Inc."), SUMMERVILLE AT PRINCE
WILLIAM, INC., a Delaware corporation ("Prince William Inc."), SUMMERVILLE AT
STAFFORD, L.L.C., a New Jersey limited liability company ("Stafford LLC"),
SUMMERVILLE AT VOORHEES, L.L.C., a New Jersey limited liability company
("Voorhees LLC"), SUMMERVILLE AT WESTMINSTER, INC., a Maryland corporation
("Westminster Inc."), SUMMERVILLE AT PINELLAS PARK, LLC, a Delaware limited
liability company ("Pinellas LLC"), SUMMERVILLE AT OCALA WEST, LLC, a Delaware
limited liability company ("Ocala West LLC"), SUMMERVILLE AT CY-FAIR ASSOCIATES,
L.P., a Delaware limited partnership ("Cy-Fair LP"), SUMMERVILLE AT FRIENDSWOOD
ASSOCIATES, L.P., a Delaware limited partnership ("Friendswood LP"), SUMMERVILLE
AT NEW PORT RICHEY, LLC, a Delaware limited liability company ("New Port Richey
LLC"), SUMMERVILLE AT LAKELAND, LLC, a Delaware limited liability company
("Lakeland LLC"), SUMMERVILLE AT ST. AUGUSTINE LLC, a Delaware limited liability
company ("St. Augustine LLC"), SUMMERVILLE AT OCALA EAST, LLC, a Delaware
limited liability company ("Ocala East LLC"), SUMMERVILLE AT VENICE, LLC, a
Delaware limited liability company ("Venice LLC"), SUMMERVILLE AT LAKELAND HILLS
ASSOCIATES, L.P., a Delaware limited partnership ("Lakeland Hills LP"),
SUMMERVILLE AT IRVING ASSOCIATES, L.P., a Delaware limited partnership ("Irving
LP"), SUMMERVILLE AT CHESTNUT HILL, LLC, a Delaware limited liability company
("Chestnut Hill LLC"), SUMMERVILLE 9, LLC, a Delaware limited liability company
("Summerville 9"), SUMMERVILLE AT CARROLLWOOD, LLC, a Delaware limited liability
company ("Carrollwood LLC"), SUMMERVILLE AT GAINESVILLE, LLC, a Delaware limited
liability company ("Gainesville LLC"), and SUMMERVILLE AT FOX RUN, LLC, a
Delaware limited liability company ("Fox Run LLC") (LHAL LLC, Cobbco Inc.,
Hillsborough LLC, Ocoee Inc., Port Orange Inc., Prince William Inc., Stafford
LLC, Voorhees LLC, Westminster Inc., Pinellas LLC, Ocala West LLC, Cy-Fair LP,
Friendswood LP, New Port Richey LLC, Lakeland LLC, St. Augustine LLC, Ocala East
LLC, Venice LLC, Lakeland Hills LP, Irving LP, Chestnut Hill LLC, Summerville 9,
Carrollwood LLC, Gainesville LLC, and Fox Run LLC shall be collectively, and
jointly and severally, referred to herein as "Lessee"), on the other hand, with
respect to the following:
 

--------------------------------------------------------------------------------


 
RECITALS
 
A.            Lessor, as "Lessor," and LHAL LLC, Cobbco Inc., Hillsborough LLC,
Ocoee Inc., Port Orange Inc., Prince William Inc., Stafford LLC, Voorhees LLC,
Westminster Inc., Pinellas LLC, Ocala West LLC, Cy-Fair LP, Friendswood LP, New
Port Richey LLC, Lakeland LLC, St. Augustine LLC, Ocala East LLC, Venice LLC,
Lakeland Hills LP, Irving LP, Chestnut Hill LLC, Summerville 9, Carrollwood LLC
and Gainesville LLC (collectively, and jointly and severally, "Current Lessee"),
as "Lessee", are parties to that certain Amended and Restated Master Lease dated
as of April 20, 2005 (the "Original Master Lease"), as amended by that certain
First Amendment to Amended and Restated Master Lease dated as of September 1,
2005 (the "First Amendment"), that certain Second Amendment to Amended and
Restated Master Lease dated effective as of December 22, 2005 (the "Second
Amendment"), that certain Third Amendment to Amended and Restated Master Lease
dated as of January 31, 2006 (the "Third Amendment"), that certain Fourth
Amendment to Amended and Restated Master Lease and Consolidation and Restatement
of Beckett Lake Facility Master Lease dated as of May 31, 2006 (the "Fourth
Amendment"), and that certain Fifth Amendment to Amended and Restated Master
Lease dated as of June 1, 2006 (the "Fifth Amendment," and together with the
First Amendment, the Second Amendment, the Third Amendment, and the Fourth
Amendment, the "Amendments"), covering the Leased Property of twenty-five (25)
mixed skilled nursing and assisted living care Facilities located in California,
Connecticut, Florida, Maryland, New Jersey, Ohio, Texas and Virginia. The
Original Master Lease, as amended by the Amendments, shall hereinafter be
referred to, collectively, as the "Master Lease." All capitalized terms used in
this Amendment and not otherwise defined or modified herein shall have the
meanings assigned to such terms in the Master Lease.
 
B.           Pursuant to the teinis of that certain Guaranty of Obligations
dated as of April 20, 2005 (as the same has been or may hereafter be amended or
reaffirmed from time to time in writing, the "Guaranty"), made by Summerville
Senior Living, Inc., a Delaware corporation ("Guarantor") in favor of Lessor,
Guarantor guaranteed the obligations of Current Lessee under the Master Lease,
all as more particularly described therein.
 
C.             HCP, as Buyer, and Guarantor, as Seller, have entered into to
that certain Contract of Acquisition, dated as of July 31, 2006 (as the same may
be amended or modified in accordance with the terms thereof, the "Fox Run
Facility Contract of Acquisition"), pursuant to which HCP is purchasing and
acquiring from Guarantor (or pursuant to which Guarantor is causing to be
transferred and conveyed to HCP) on and effective as of the Effective Date, that
certain real property located in Fairborn, Ohio and more particularly described
on Exhibit A-26  attached hereto, together with all improvements and fixtures
thereon, related rights and certain Personal Property relating thereto (the "Fox
Run Facility").
 
D.             Effective immediately upon the Effective Date and the Fox Run
Facility Closing Date, Lessor desires to add to the Leased Property and lease to
Lessee, and Lessee desires to lease from Lessor, the Fox Run Facility upon the
terms and conditions set forth in the Master Lease, as amended by this
Amendment.
 
E.             Lessor and Lessee desire to enter into this Amendment to
effectuate the matters set forth in the above Recitals, all as more particularly
described herein.
 
- 2 -

--------------------------------------------------------------------------------


 
AMENDMENT
 
NOW THEREFORE, in consideration of the foregoing Recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Lessee hereby agree as follows:
 
1.            Leasing. Lessor hereby leases to Lessee and Lessee hereby leases
from Lessor, the Leased Property of the Fox Run Facility upon all of the terms
and conditions set forth in the Master Lease, as amended by this Amendment. All
references herein and in the Master Lease to a "Facility" or "Facilities" shall
mean each Facility (as defined in the Master Lease) together with the Fox Run
Facility.
 
2.            Joint and Several Liability of Lessee. From and after the
Effective Date, Fox Run LLC shall (i) be jointly and severally liable for all of
the obligations of the "Lessee" under the Master Lease, as hereby amended, and
(ii) assume jointly and severally with Current Lessee, all obligations of
"Lessee" arising under the Master Lease, as hereby amended, on, prior to or
after the Effective Date.
 
3.            [Intentionally Omitted]
 
4.            Modifications to Terms of the Master Lease. Effective as of the
Effective Date, the Master Lease shall be amended and supplemented in the
following particulars:
 
(a)          New Definitions. Except as otherwise expressly provided or unless
the context otherwise requires, for all purposes of the Master Lease, as hereby
amended, the terms defined in this Section 4(a) shall have the meanings assigned
to them as provided below and shall be added to Article II of the Original
Master Lease (as amended by the Amendments) to read, in their entireties, as
follows:
 
"Aggregate Costs of the Fox Run Facility Capital Renovations Project(s): The
actual out-of-pocket costs actually incurred by Lessee pursuant to the
provisions of the Master Lease, as hereby amended, in connection with the Fox
Run Facility Capital Renovation Project(s), including all costs of design,
construction, installation and obtaining all governmental approvals and permits
with respect to such Fox Run Facility Capital Renovation Project(s), the Fox Run
Facility Capital Renovation Site Review Fees and the Fox Run Facility Capital
Renovation Lessor Costs."
 
"Fox Run Facility: That certain Facility located in Fairborn, Ohio."
 
"Fox Run Facility Capital Renovation Project(s): Any capital refurbishment to
the Fox Run Facility, the scope, plans and specifications, and a detailed final
cost budget of which is to be reasonably agreed upon by Lessor and Lessee after
the Effective Date."
 
"Fox Run Facility Capital Renovation Project Allowance: A total aggregate
allowance for the Fox Run Capital Renovation Project(s) equal to the lesser of
(i) Three Hundred Fifty Thousand and No/100 Dollars ($350,000.00), or (ii) the
Aggregate Costs of the Fox Run Facility Capital Renovation Project(s).
Notwithstanding anything to the contrary in the Master Lease, as amended by this
Amendment, the Fox Run Facility Capital Renovation Project Allowance shall not
count towards the Annual Minimum Capital Project Amount with respect to the Fox
Run Facility, and Lessee's expenditure and reimbursement, if any, of all or a
portion of the Fox Run Facility Capital Renovation Project Allowance shall be in
addition to the Annual Minimum Capital Project Amount with respect to such
Facility."
 
- 3 -

--------------------------------------------------------------------------------


 
 
"Fox Run Facility Capital Renovation Project Allowance Lease Rate: A percentage
equal to the greater of (a) the average of the ten-year U.S. Treasury Note rate
published in the Wall Street Journal for each of the five (5) Business Days
prior to that date which is two (2) Business Days prior to the Fox Run Facility
Closing Date and quoting the rate as of that date which is two (2) Business Days
prior to the Fox Run Facility Closing Date, plus Three and Thirty Hundredths
Percent (3.30%) and (b) Eight and One-Half Percent (8.5%)."
 
"Fox Run Facility Capital Renovation Site Review Fees: As defined in Section 5
of this Amendment."
 
"Fox Run Facility Closing Date: The "Closing Date" as defined in the Fox Run
Facility Contract of Acquisition.
 
"Fox Run Facility Contract of Acquisition: As defined in Recital C of this
Amendment."
 
"Fox Run Facility Escalator: An amount equal to Three and One-Half Percent
(3.50%)."
 
"Fox Run Facility Partial Lease Year CPI Increase: For purposes of determining
the Fox Run Facility Purchase Price, the percentage increase, if any, in (i) the
Cost of Living Index published for the month which is two (2) months prior to
the date of closing of Lessee's purchase of the Leased Property of the Fox Run
Facility, over (ii) the Cost of Living Index published for the month which is
two (2) months prior to the commencement of the then current Lease Year in which
such closing occurs."
 
"Fox Run Facility Purchase Price: With respect to the Fox Run Facility at any
given time, the sum of:
 
(i)            the Allocated Initial Investment with respect to such Facility,
as increased each Lease Year from and after the applicable Restatement Date for
such Facility by the greater of (A) the Fixed Adjustment Factor (cumulative and
compounded) for such Facility (and, as also increased by the Fixed Adjustment
Factor on the date of closing if Lessee's purchase of the Leased Property of
such Facility occurs on any day other than the first (18) day of a Lease Year
with respect to such Facility) or (B) the applicable CPI Increase (cumulative
and compounded) for such Facility commencing upon the expiration of the first
(1st) Lease Year with respect to such Facility, and upon the expiration of each
Lease Year thereafter with respect to such Facility (and, as also increased by
the Fox Run Facility Partial Lease Year CPI Increase on the date of closing if
Lessee's purchase of the Leased Property of such Facility occurs on any day
other than the first (1st) day of a Lease Year with respect to such Facility);
plus
 
- 4 -

--------------------------------------------------------------------------------


 
(ii)             any Capital Addition Costs paid, funded or accrued by Lessor
with respect to such Facility, as increased from and after the date of each such
payment, funding or accrual by Lessor of any such Capital Addition Costs by the
greater of (A) Fixed Adjustment Factor each Lease Year (cumulative and
compounded) for such Facility (and, as also increased by the Fixed Adjustment
Factor on the date of closing if Lessee's purchase of the Leased Property of
such Facility occurs on any day other than the first (1st) day of a Lease Year
with respect to such Facility) or (B) the applicable CPI Increase (cumulative
and compounded) for such Facility commencing upon the expiration of the first
(1st) Lease Year with respect to such Facility, and upon the expiration of each
Lease Year thereafter with respect to such Facility (and, as also increased by
the Fox Run Facility Partial Lease Year CPI Increase on the date of closing if
Lessee's purchase of the Leased Property of such Facility occurs on any day
other than the first (Pt) day of a Lease Year with respect to such Facility).
 
For pm-poses of this definition of "Fox Run Facility Purchase Price," "Fixed
Adjustment Factor" shall mean Three and One-Half Percent (3.50%); provided,
however, that if the closing of Lessee's purchase of the Leased Property of the
Fox Run Facility occurs on a date other than the first (1st) day of a Lease Year
with respect to such Facility, then such "Fixed Adjustment Factor" as of the
date of such closing shall mean Three and One-Half Percent (3.50%) times a
fraction, the numerator of which equals the number of days elapsed in the Lease
Year in which such closing occurs, and the denominator of which is three hundred
sixty (360)."
 
"Fox Run Facility Put Event Price: With respect to the Fox Run Facility at any
given time, the sum of (i) the Minimum Repurchase Price for such Facility,
plus  (ii) an amount which, upon the closing, equals an annually compounded
return equal to the Fox Run Facility Escalator per year on (A) the Allocated
Initial Investment for such Facility accruing from and after the applicable
Restatement Date for such Facility and (B) any Capital Addition Costs funded by
Lessor for such Facility accruing from and after the date of funding; provided,
however, that if the closing of Lessee's purchase of the Leased Property of such
Facility occurs on a date other than the first (1st) day of a Lease Year with
respect to such Facility, then for purposes of determining the annually
compounded return applicable for the Lease Year in which such closing occurs,
the Fox Run Facility Escalator shall be an amount equal to Three and One Half
Percent (3.5%) times a fraction, the numerator of which equals the number of
days elapsed in the Lease Year in which such closing occurs, and the denominator
of which is three hundred sixty (360)."
 
"Fox Run Facility Renovation Lessor Costs: As defined in Section 5 of this
Amendment."
 
(b)           Supplemented Definitions. The following definitions appearing in
Article II of the Original Master Lease (as amended by the Amendments) shall be
supplemented as follows:
 
- 5 -

--------------------------------------------------------------------------------


 
Annual Minimum Capital Project Amount: With respect to the Fox Run Facility,
during each Lease Year with respect to such Facility, an amount equal to
Thirty-Five Thousand Six Hundred Dollars ($35,600.00). Notwithstanding the
foregoing, Lessor and Lessee acknowledge that the initial Annual Minimum Capital
Project Amount for the Fox Run Facility represents an amount equal to (A) the
number of licensed units located at such Facility times (B) Four Hundred Dollars
($400.00). In the event that the number of licensed units for the Fox Run
Facility is increased or decreased in accordance with the terms of the Master
Lease, as hereby amended, the Annual Minimum Capital Project Amount for such
Facility shall be increased, or decreased, as applicable, by an amount equal to
(1) the number of such licensed units increased or decreased at such Facility
times (2) Four Hundred Dollars ($400.00).
 
Annual Minimum Capital Project Amount Overage: With respect to the Fox Run
Facility for any Lease Year, an amount equal to (a) the sum of (i) the Capital
Project Costs incurred and paid by Lessee in funding Capital Projects for such
Facility in the immediately preceding two (2) Lease Years and for which Lessor
has received paid invoices, receipts or other commercially reasonable evidence
or supporting information as is customary to evidence such expenditures,
verifying the cost and payment of funding such Capital Projects, and an
Officer's Certificate certifying that the applicable item(s) of Capital Projects
have been completed, less (ii) the amounts disbursed by Lessor to Lessee from
any Replacement Reserve on account of such Capital Projects to such Facility in
accordance with the terms of Section 9.3.1 of the Master Lease, as hereby
amended, in excess of (b) the Annual Minimum Capital Project Amount for such
Facility for such prior two (2) Lease Year period.
 
Deed: With respect to the Fox Run Facility, "Deed" as defined in the Fox Run
Facility Contract of Acquisition.
 
Fair Market Rental: With respect to the Fox Run Facility, the definition of Fair
Market Rental applicable to the Group 2 Facilities, the Group 3 Facilities, the
Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the
Beckett Lake Facility, and the Group 8 Facilities, but in each instance relating
to the Fox Run Facility.
 
Lease Year: With respect to the Fox Run Facility, the first Lease Year for such
Facility shall be the period commencing on the applicable Restatement Date with
respect to such Facility and ending July 31, 2007, and each subsequent Lease
Year for such Facility shall be each period of twelve (12) full calendar months
after the last day of the prior Lease Year; provided, however, that the last
Lease Year for the Fox Run Facility during the Term may be a period of less than
twelve (12) full calendar months and shall end on the last day of the Tenn for
such Facility.
 
Restatement Date: With respect to the Fox Run Facility, the Effective Date of
this Amendment, which shall also be the commencement date of the Master Lease,
as hereby amended, with respect to such Facility.
 
- 6 -

--------------------------------------------------------------------------------


 
Transaction Documents: The meaning given to such term in the Original Master
Lease (as amended by the Amendments), together with this Amendment and the Fox
Run Facility Contract of Acquisition.
 
(c)           Definition of Lessee. The definition of "Lessee" appearing in
Article II of the Original Master Lease (as amended and restated pursuant to the
Amendments) shall be further amended and restated to have the meaning given to
such term in the preamble of this Amendment.
 
(d)           Amendment to Letter of Credit Amount. From and after the Effective
Date hereof, the percentage "6.3%" appearing in the definition of "Letter of
Credit Amount" in Article II of the Original Master Lease (as amended and
restated pursuant to the Amendments) shall read "6.1%."
 
(e)           Leased Property; Term. The phrase "Group 3 Facilities, the Group 4
Facilities, the Group 5 Facilities, the Chestnut Hill Facility and the Group 8
Facilities, the applicable Restatement Date" appearing in the last paragraph of
Article I of the Original Master Lease (as amended by the Amendments) is hereby
amended to read "Group 3 Facilities, the Group 4 Facilities, the Group 5
Facilities, the Chestnut Hill Facility, the Group 8 Facilities and the Fox Run
Facility, the applicable Restatement Date."
 
(f)           Minimum Rent. With respect to the Fox Run Facility:
 
(i)            For the period from the Effective Date through the expiration of
the first (1st) Lease Year with respect to such Facility, Lessee shall pay to
Lessor as monthly "Allocated Minimum Rent" for such Facility at the times and in
the manner provided in Section 3.1 of the Master Lease, as hereby amended, the
amount allocated to and set forth or determined pursuant to the formula opposite
such Facility on Exhibit C to the Master Lease, as hereby amended. The first
monthly payment of Allocated Minimum Rent for such Facility shall be payable on
the Effective Date (prorated as to any partial calendar month at the beginning
of the Term with respect to such Facility).
 
(ii)            Commencing upon the expiration of the first (1st) Lease Year for
the Fox Run Facility and upon the expiration of each Lease Year thereafter
during the Fixed Term for such Facility, the then current monthly Allocated
Minimum Rent for such Facility for such Lease Year shall be increased by an
amount equal to the Fox Run Facility Escalator.
 
(iii)             For the first (1st) Lease Year of each Extended Term for the
Fox Run Facility, if any, the monthly Allocated Minimum Rent for such Facility
shall be equal to the greater of (a) the then current monthly Fair Market Rental
for such Facility and (b) the monthly Allocated Minimum Rent payable for such
Facility during the last Lease Year of the immediately preceding Term, as
increased by the Fox Run Facility Escalator.
 
- 7 -

--------------------------------------------------------------------------------


 
(iv)            Commencing upon the expiration of the first (1st) Lease Year of
each Extended Term, if any, for the Fox Run Facility and upon the expiration of
each Lease Year thereafter during such Extended Term, the then current monthly
Allocated Minimum Rent for such Facility shall be increased by an amount equal
to the Fox Run Facility Escalator.
 
(v)            The last paragraph of Section 3.1 of the Original Master Lease
shall apply with respect to any adjustment of the Allocated Minimum Rent with
respect to the Fox Run Facility pursuant to clauses (ii), (iii), and (iv) above.
 
(vi)            Lessee shall continue to pay all Minimum Rent with respect to
the balance of the Facilities at the times, in the manner and in the amounts set
forth in or determined by the Master Lease, as hereby amended.
 
(g)           Condition of the Leased Property. The phrase "Group 3 Facilities,
the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility and
the Group 8 Facilities, the applicable Restatement Date" appearing in clause
(ii) and in clause (b) of Section 7.1 of the Original Master Lease (as amended
by the Amendments) is hereby amended to read "Group 3 Facilities, the Group 4
Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the Group 8
Facilities and the Fox Run Facility, the applicable Restatement Date," in each
instance.
 
(h)           Maintenance and Repair. The phrase "Group 3 Facilities, the Group
4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility and the Group 8
Facilities, the applicable Restatement Date" appearing in Section 9.1.1 of the
Original Master Lease (as amended by the Amendments) is hereby amended to read
"Group 3 Facilities, the Group 4 Facilities, the Group 5 Facilities, the
Chestnut Hill Facility, the Group 8 Facilities and the Fox Run Facility, the
applicable Restatement Date."
 
(i)           Capital Projects. The phrases "Group 3 Facilities, Group 4
Facilities, Group 5 Facilities, Chestnut Hill Facility, Beckett Lake Facility
and Group 8 Facilities" and "Group 3 Facility, Group 4 Facility, Group 5
Facility, Chestnut Hill Facility, Beckett Lake Facility or Group 8 Facility"
appearing a number of times in Section 9.3 of the Original Master Lease (as
amended by the Amendments) are hereby amended to read "Group 3 Facilities, Group
4 Facilities, Group 5 Facilities, Chestnut Hill Facility, Beckett Lake Facility,
Group 8 Facilities and Fox Run Facility" and "Group 3 Facility, Group 4
Facility, Group 5 Facility, Chestnut Hill Facility, Beckett Lake Facility, Group
8 Facility or Fox Run Facility" respectively, in each instance.
 
(j)           Liens. The phrase "Group 3 Facilities, the Group 4 Facilities, the
Group 5 Facilities, the Chestnut Hill Facility and the Group 8 Facilities, the
applicable Restatement Date, with respect to such Group 3 Facility, Group 4
Facility, Group 5 Facility, the Chestnut Hill Facility and Group 8 Facility"
appearing in Section 11.1 of the Original Master Lease (as amended by the
Amendments) is hereby amended to read "Group 3 Facilities, the Group 4
Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the Group 8
Facilities and the Fox Run Facility, the applicable Restatement Date, with
respect to such Group 3 Facility, Group 4 Facility, Group 5 Facility, Chestnut
Hill Facility, Group 8 Facility and Fox Run Facility."
 
- 8 -

--------------------------------------------------------------------------------


 
(k)            Casualty. For purposes of Section 14.2.1 and 14.2.2 of the
Original Master Lease (as amended by the Amendments), the purchase price as
provided therein with respect to the Fox Run Facility shall be the Fox Run
Facility Purchase Price immediately prior to such damage or destruction.
 
(1)            Condemnation. For purposes of Section 15.1.4 of the Original
Master Lease (as amended by the Amendments), Lessor shall be entitled to receive
from any Award relating to the Fox Run Facility, subject to the rights of
Facility Mortgagees, no less than the Fox Run Facility Purchase Price
immediately prior to the institution of the Condemnation.
 
(m)            Events of Default. The phrase "the Group 3 Facility Contract of
Acquisition, the Group 4 Facilities Contract of Acquisition, the Group 5
Facilities Contract of Acquisition, the Chestnut Hill Facility Contract of
Acquisition, the Beckett Lake Facility Contract of Acquisition and/or the Group
8 Facilities Contract of Acquisition" appearing in each of Sections 16.1(a) and
16.1(k) of the Original Master Lease (as amended by the Amendments) is hereby
replaced with the phrase "the Group 3 Facility Contract of Acquisition, the
Group 4 Facilities Contract of Acquisition, the Group 5 Facilities Contract of
Acquisition, the Chestnut Hill Facility Contract of Acquisition, the Beckett
Lake Facility Contract of Acquisition, the Group 8 Facilities Contract of
Acquisition and/or the Fox Run Facility Contract of Acquisition."
 
(n)            Lessee's Obligation to Purchase. For purposes of Section 16.5 of
the Original Master Lease (as amended by the Amendments), the amount required to
be paid by Lessee upon any exercise of Lessor's rights to require Lessee to
purchase the Fox Run Facility following a Put Event pursuant to such Section
shall be equal to the Fox Run Facility Put Event Price, plus, in any event, all
Rent then due and payable (excluding the installment of Minimum Rent due on the
purchase date) under the Master Lease, as hereby amended, with respect to such
Facility.
 
(o)            Quiet Enjoyment. The phrase "Group 3 Facilities, the Group 4
Facilities, the Group 5 Facilities, the Chestnut Hill Facility or the Group 8
Facilities, the applicable Restatement Date" appearing in Section 32.1 of the
Original Master Lease (as amended by the Amendments) is hereby amended to read
"Group 3 Facilities, the Group 4 Facilities, the Group 5 Facilities, the
Chestnut Hill Facility, the Group 8 Facilities or the Fox Run Facility, the
applicable Restatement Date."
 
(p)            Lessee's Option to Purchase.
 
(i)            Section 35.1.7 of the Original Master Lease (as amended by the
Amendments) is hereby further amended to read, in its entirety, as follows:
 
"35.1.7                     Fox Run Facility. Provided no Event of Default has
occurred and is continuing hereunder, Lessee shall have the option to purchase
the Leased Property of the Fox Run Facility upon the expiration of the tenth
(10th) Lease Year of the Fox Run Facility, for an amount equal to the Fox Run
Facility Purchase Price."
 
- 9 -

--------------------------------------------------------------------------------


 
(ii)            A new Section 35.1.8 is added to the Original Master Lease to
read, in its entirety, as follows:
 
"35.1.8                    General. Lessee shall exercise the option(s) to
purchase the Leased Property set forth in Sections 35.1.1, 35.1.2, 35.1.3,
35.1.4, 35.1.5, 35.1.6 and/or 35.1.7 above, as applicable, by:
 
(i)               opening an escrow (the 'Escrow') with and by depositing either
(a) cash or (b) a letter of credit from a financial institution and in form in
each case acceptable to Lessor, the sum of Two and One-Half Percent (2.5%) of
(1) with respect to the Group 1 Facility(ies), the Minimum Repurchase Price, (2)
with respect to the Group 3 Facilities and Group 4 Facilities, the sum of (y)
the Group 3 Facility Purchase Price for all of the Group 3 Facilities, plus (z)
the Group 4 Facility Purchase Price for all of the Group 4 Facilities (as
reasonably estimated by Lessor with respect to any Group 4 Facility for which
the Group 4 Facility Purchase Price has not yet been determined), (3) with
respect to the Group 5 Facilities, the Group 5 Facility Purchase Price for all
of the Group 5 Facilities (as reasonably estimated by Lessor with respect to any
Group 5 Facility for which the Group 5 Facility Purchase Price has not yet been
determined), (4) with respect to the Chestnut Hill Facility, the Chestnut Hill
Facility Purchase Price (as reasonably estimated by Lessor with respect to such
Facility if the Chestnut Hill Facility Purchase Price has not yet been
determined), (5) with respect to the Beckett Lake Facility, the Beckett Lake
Facility Purchase Price, (6) with respect to the Group 8 Facilities, the Group 8
Facility Purchase Price for all of the Group 8 Facilities (as reasonably
estimated by Lessor with respect to any Group 8 Facility for which the Group 8
Facility Purchase Price has not yet been determined) and (7) with respect to the
Fox Run Facility, the Fox Run Facility Purchase Price (as reasonably estimated
by Lessor with respect to such Facility if the Fox Run Facility Purchase Price
has not yet been determined) (the 'Opening Deposit') and a copy of this Lease
with a national title company reasonably acceptable to Lessor ("Escrow Holder")
and giving written notice to Lessor of such deposit with Escrow Holder no
earlier than fifteen (15) months and not less than twelve (12) months prior to
the expiration of (A) with respect to the Group 1 Facility(ies), the Fixed Temn
or the Extended Term, as applicable, (B) with respect to the Group 3 Facilities
and Group 4 Facilities, the tenth (10th) Lease Year of the Group 4 Facilities,
(C) with respect to the Group 5 Facilities, the tenth (10th) Lease Year of the
Group 5 Facilities, (D) with respect to the Chestnut Hill Facility, the tenth
(10th) Lease Year of the Chestnut Hill Facility, (E) with respect to the Beckett
Lake Facility, the tenth (10th)  Lease Year of the Beckett Lake Facility, (F)
with respect to the Group 8 Facilities, the tenth (10th) Lease Year of the Group
8 Facilities, and (G) with respect to the Fox Run Facility, the tenth (10th)
Lease Year of the Fox Run Facility; and
 
- 10 -

--------------------------------------------------------------------------------


 
(ii)               delivering to Lessor concurrent with such notice a
reaffirmation of the Guaranty executed by Guarantors stating, in substance, that
Guarantors' obligations under the Guaranty shall extend to the purchase contract
formed by Lessor and Lessee upon proper and timely exercise of such option. If
Lessee shall not be entitled to exercise such option (e.g., by reason of an
Event of Default) or shall be entitled to exercise the same but shall fail to do
so within the time and in the manner herein provided, such option shall lapse
and thereafter not be exercisable by Lessee. No failure by Lessor to notify
Lessee of any defect in any attempted exercise of the foregoing option shall be
deemed a waiver by Lessor of the right to insist upon Lessee's exercise of such
option in strict accordance with the provisions hereof. In the event that Lessee
shall properly and timely exercise such option, then such transaction shall be
consummated on or within ten (10) days after the expiration of (a) with respect
to the Group 1 Facility(ies), the Fixed Term or the Extended Term, as
applicable, (b) with respect to the Group 3 Facilities and Group 4 Facilities,
the tenth (10th) Lease Year of the Group 4 Facilities, (c) with respect to the
Group 5 Facilities, the tenth (10th) Lease Year of the Group 5 Facilities, (d)
with respect to the Chestnut Hill Facility, the tenth (10th) Lease Year of the
Chestnut Hill Facility, (e) with respect to the Beckett Lake Facility, the tenth
(10th) Lease Year of the Beckett Lake Facility, (f) with respect to the Group 8
Facilities, the tenth (10th) Lease Year of the Group 8 Facilities, and (g) with
respect to the Fox Run Facility, the tenth (10th) Lease Year of the Fox Run
Facility, but in all cases subject to any delays resulting from (1) a cause
described in Section 45.1.16 below or (2) Lessor's breach of its obligations set
forth in this Section 35 (the 'Outside Closing Date')."
 
(q)   Exhibits and Schedules.
 
(i)            Supplements to Exhibit A. Exhibit A-26 attached hereto is hereby
appended to and shall become part of Exhibit A to the Master Lease.
 
(ii)            Replacement of Exhibit C and Schedule 7.4.1. Exhibit C  and
Schedule 7.4.1 to the Original Master Lease (as amended by the Amendments) are
hereby further amended and replaced, in their entirety, with Exhibit C and
Schedule 7.4.1  attached hereto, respectively.
 
5.           Fox Run Facility Capital Renovation Projects.
 
(a)            Lessor shall provide to Lessee the Fox Run Facility Capital
Renovation Project Allowance as provided for herein in accordance with and
subject to the provisions of this Section 5.
 
- 11 -

--------------------------------------------------------------------------------


 
(b)           Without limiting the conditions set forth in clauses (c) through
(e) below, Lessor's obligation to provide to Lessee any portion or all of the
Fox Run Facility Capital Renovation Project Allowance as provided for herein is
subject to, and conditioned upon, Lessor and Lessee reasonably agreeing upon the
scope, plans and specifications, and a detailed final cost budget (as described
in clause (c) below) with respect to the Fox Run Facility Capital Renovation
Project(s) following the Effective Date. As of the date hereof, the parties have
agreed upon a preliminary cost budget with respect to the Fox Run Facility
Capital Renovation Project(s) which is set forth on Appendix A hereto. Such
preliminary budget shall not, however, be a substitute for the final budget
which is subject to Lessor's approval as provided below.
 
(c)           Prior to commencing any work relating to the Fox Run Facility
Capital Renovation Project(s), Lessee shall provide Lessor with the following,
each of which shall be subject to Lessor's reasonable approval: (i) detailed
plans and specifications for the work to be performed in connection with such
Fox Run Facility Capital Renovation Project(s), (ii) a detailed final budget to
be prepared by or for Lessee, which budget shall also provide a detailed cost
breakdown of all construction costs, (iii) any other detailed budget information
as Lessor may reasonably request and approve from Lessee; (iv) copies of all
building permits and other authorizations from any applicable governmental
authorities with jurisdiction required in connection with such Fox Run Facility
Capital Renovation Project(s); and (v) evidence that Lessee has filed, recorded
or posted a notice of non-responsibility in favor of Lessor. Lessee covenants
and agrees that from and after commencement of construction and/or perfoilnance
of such Fox Run Facility Capital Renovation Project(s), Lessee shall diligently
prosecute the same to completion in accordance with the terms of the Master
Lease, as hereby amended, and this Section 5 and satisfy all Disbursement
Conditions (as defined below) with respect thereto on or before July 31, 2007
(the "Outside Date").
 
(d)            The budget described in subsection (c) above shall include, and
Lessee shall be responsible for paying to Lessor, (i) an amount equal to
$1,650.00 for each site visit, but in no event more than one (1) visit (except
in the event Lessor reasonably determines that more visits are necessary), made
by Lessor for the purpose of inspecting such Fox Run Facility Capital Renovation
Project(s) work (the "Fox Run Facility Capital Renovation Site Review Fees") and
(ii) all legal fees, expenses and disbursements incurred by Lessor in connection
with the review of diligence materials, documents and other information relating
to the Fox Run Facility Capital Renovation Project(s), including engineering
fees, accountants and other professional fees (collectively, the "Fox Run
Facility Capital Renovation Lessor Costs"). The Fox Run Facility Capital
Renovation Site Review Fees and Fox Run Facility Capital Renovation Lessor Costs
shall be deducted from the portion of the Fox Run Facility Capital Renovation
Project Allowance prior to disbursement of any portion thereof to Lessee as
provided in Section 5(d) hereof, but for all purposes of the Master Lease, as
hereby amended, shall be deemed part of the portion of the Fox Run Facility
Capital Renovation Project Allowance for such Facility disbursed by Lessor as
provided for herein.
 
- 12 -

--------------------------------------------------------------------------------


 
(e)            The Fox Run Facility Capital Renovation Project Allowance (less
accrued Fox Run Facility Capital Renovation Site Review Fees and the Fox Run
Facility Capital Renovation Lessor Costs, in each case applicable thereto) shall
be disbursed to Lessee within fifteen (15) days after the last to occur of (the
"Disbursement Conditions"): (i) delivery by Lessee to Lessor of evidence
satisfactory to Lessor as to the Aggregate Costs of the Fox Run Facility Capital
Renovation Project(s); (ii) completion of all work relating to such Fox Run
Facility Capital Renovation Project(s) in accordance with the approved plans and
specifications therefor, including all punch-list items; (iii) delivery by
Lessee to Lessor of (A) a copy of all building permits and/or other
authorizations from any applicable governmental authorities with jurisdiction,
(B) if applicable, a copy of the certificate of occupancy (or local equivalent)
and (C) if applicable, a copy of a notice of completion showing thereon the
recording stamp of the County recorder, in each case with respect to such Fox
Run Facility Capital Renovation Project(s); and (iv) delivery by Lessee to
Lessor of evidence reasonably satisfactory to Lessor that all of the work
performed by Lessee has been paid in full and that no claim of any mechanic or
materialman may become a lien on the Leased Property of the Fox Run Facility, or
any portion thereof, including delivery to Lessor of unconditional lien releases
executed by all contractors, subcontractors and suppliers performing work or
supplying materials in connection with such Fox Run Facility Capital Renovation
Projects. In no event shall Lessee be entitled to disbursement of all or any
portion of the Fox Run Facility Capital Renovation Project Allowance unless and
to the extent that Lessee has satisfied the Disbursement Conditions on or prior
to the Outside Date. In the event that Lessee is not entitled to disbursement of
the Fox Run Facility Capital Renovation Project Allowance, Lessee shall promptly
pay to Lessor, as an Additional Charge, all accrued and unpaid Fox Run Facility
Capital Renovation Site Review Fees and Fox Run Facility Capital Renovation
Lessor Costs within fifteen (15) days after Lessor's written request therefor.
 
6.            Covenant of Lessee With Respect to the Health Care License.
Without in any way diminishing or limiting any of the duties, covenants, and
obligations of Lessee under the Master Lease, as hereby amended, and
notwithstanding anything to the contrary in the Master Lease, as hereby amended,
or any of the other Transaction Documents, including the Fox Run Facility
Contract of Acquisition, Lessee hereby covenants and agrees that, not later than
sixty (60) days after the Effective Date, hereof, Lessee shall obtain from the
applicable Government Authority (as defined in the Fox Run Facility Contract of
Acquisition) and deliver to Lessor a validly-issued license to operate the Fox
Run Facility for its Primary Intended Use and for all other uses (if any)
contemplated under the Master Lease, including to operate an assisted living
facility at the Fox Run Facility, in confoimance with all Governmental
Requirements (as defined in the Fox Run Facility Contract of Acquisition).
Notwithstanding anything to the contrary in the Master Lease, as hereby amended,
or any of the other Transaction Documents, including the Fox Run Facility
Contract of Acquisition, a failure by Lessee to fulfill its obligations under
this Section 6 of this Amendment shall constitute an Event of Default and a Put
Event with respect to the Fox Run Facility under the Master Lease, as hereby
amended.
 
7.            Representations and Warranties of Lessee. As of the Effective Date
hereof, each Lessee represents and warrants to the Lessor as follows:
 
(a)            Lessee is duly organized and validly existing under the laws of
its state of organization/formation, is qualified to do business and in good
standing in the State and has full power, authority and legal right to execute
and deliver this Amendment and to perform and observe the provisions of this
Amendment to be observed and/or performed by Lessee.
 
- 13 -

--------------------------------------------------------------------------------


 
(b)            This Amendment has been duly authorized, executed and delivered
by Lessee, and constitutes and will constitute the valid and binding obligations
of Lessee enforceable against Lessee in accordance with its terms, except as
such enforceability may be limited by creditors rights, laws and general
principles of equity.
 
(c)            Lessee is solvent, has timely and accurately filed all tax
returns required to be filed by Lessee, and is not in default in the payment of
any taxes levied or assessed against Lessee or any of its assets, or subject to
any judgment, order, decree, rule or regulation of any governmental authority
which would, in each case or in the aggregate, adversely affect Lessee's
condition, financial or otherwise, or Lessee's prospects or the Leased Property.
 
(d)           No consent, approval or other authorization of, or registration,
declaration or filing with, any governmental authority is required for the due
execution and delivery of this Amendment, or for the performance by or the
validity or enforceability of this Amendment against Lessee.
 
(e)           The execution and delivery of this Amendment and compliance with
the provisions hereof will not result in (i) a breach or violation of (A) any
Legal Requirement applicable to Lessee or any Facility now in effect; (B) the
organizational or charter documents of such party; (C) any judgment, order or
decree of any governmental authority binding upon Lessee; or (D) any agreement
or instrument to which Lessee is a counterparty or by which it is bound; or (ii)
the acceleration of any obligation of Lessee.
 
8.            Financing Statement Amendments. Lessee hereby authorizes Lessor to
file such financing statement amendments and other documents as may be necessary
or desirable to perfect or continue the perfection of Lessor's security interest
in the Collateral (including the Collateral relating to the Fox Run Facility).
 
9.            Reaffirmation of Master Lease and Treatment Thereof. Lessor and
Lessee hereby acknowledge, agree and reaffirm that (a) except as otherwise
expressly provided in the Master Lease, as hereby amended, the Master Lease, as
hereby amended, is and the parties intend the same for all purposes to be
treated as a single, integrated and indivisible agreement, and (b) the Master
Lease, as hereby amended, shall be treated as an operating lease for all
purposes and not as a synthetic lease, financing lease or loan, and the Lessor
shall be entitled to all of the benefits of ownership of the Leased Property,
including depreciation for all federal, state and land tax purposes.
 
10.           Full Force and Effect; Counterparts; Facsimile Signatures. Except
as hereby amended, the Master Lease shall remain in full force and effect. This
Amendment may be executed in any number of counterparts, all of which shall
constitute one and the same instrument. Telecopied signatures may be used in
place of original signatures on this Amendment, and Lessor and Lessee both
intend to be bound by the signatures of the telecopied document.
 
- 14 -

--------------------------------------------------------------------------------


 
11.            Transfer Consideration. Lessor and Lessee acknowledge that (a)
the Transfer Consideration Facilities currently consist of the Group 1
Facilities and the Group 2 Facilities only, (b) the Group 3 Facilities, the
Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the
Beckett Lake Facility, the Group 8 Facilities and the Fox Run Facility are not
deemed Transfer Consideration Facilities, and (c) Lessee shall have no
obligation to pay Transfer Consideration in connection with any Transfer
relating to such Group 3 Facilities, Group 4 Facilities, Group 5 Facilities,
Chestnut Hill Facility, Beckett Lake Facility, Group 8 Facilities or Fox Run
Facility.
 
[Signature Pages Follow]
 
- 15 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


LESSOR:
HEALTH CARE PROPERTY INVESTORS, INC., 
   
a Maryland corporation 
                   
By:
/s/ Thomas D. Kirby
   
Its:
SVP
           
WITNESSES 
                   
/s/ Sandra Burg
   
(signature)
   
Name:
Sandra Burg
   
(print)
                   
/s/ Eric Stambol
   
(signature)
   
Name:
Eric Stambol
   
(print)
           
WESTMINSTER HCP, LLC, 
   
a Delaware limited liability company 
           
By:
HCPI/Tennessee, LLC,
     
a Delaware limited liability company,
     
its Sole Member
           
By:
Health Care Property Investors, Inc.,
     
a Maryland corporation,
     
its Managing Member
                   
By:
/s/ Thomas D. Kirby
   
Its:
SVP
           
WITNESSES 
                   
/s/ Sandra Burg
   
(signature)
   
Name:
Sandra Burg
   
(print)
                   
/s/ Eric Stambol
   
(signature)
   
Name:
Eric Stambol
   
(print)
 

 
S-1

--------------------------------------------------------------------------------




LESSOR (Continued):
TEXAS HCP HOLDING, L.P.,
   
a Delaware limited partnership
           
By:
Texas HCP G.P., Inc.,
     
a Delaware corporation
                   
By:
/s/ Thomas D. Kirby
   
Its:
SVP
           
WITNESSES 
                   
/s/ Sandra Burg
   
(signature)
   
Name:
Sandra Burg
   
(print)
                   
Eric Stambol
   
(signature)
   
Name:
Eric Stambol
   
(print)
           
HCP AL OF FLORIDA, LLC,
   
a Delaware limited liability company
           
By:
Health Care Property Investors, Inc.,
     
a Maryland corporation,
     
its Managing Member
                   
By:
/s/ Thomas D. Kirby
   
Its:
SVP
           
WITNESSES 
                   
/s/ Sandra Burg
   
(signature)
   
Name:
Sandra Burg
   
(print)
           
/s/ Eric Stambol
   
(signature)
   
Name:
Eric Stambol
   
(print)
 

 
S-2

--------------------------------------------------------------------------------


 
LESSEE:
LH ASSISTED LIVING, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT COBBCO, INC.,
   
 a California corporation
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
S-3

--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT HILLSBOROUGH, L.L.C.,
   
a New Jersey limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT OCOEE, INC.,
   
a Delaware corporation
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
S-4

--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT PORT ORANGE, INC.,
   
a Delaware corporation
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT PRINCE WILLIAM, INC.,
   
 a Delaware corporation
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
S-5

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT STAFFORD, L.L.C.,
   
a New Jersey limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT VOORHEES, L.L.C.,
   
 a New Jersey limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
S-6

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT WESTMINSTER, INC.,
   
a Maryland corporation
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT PINELLAS PARK, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
S-7

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT OCALA WEST, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT CY-FAIR ASSOCIATES, L.P.,
   
a Delaware limited partnership
           
By:
Summerville at CY-Fair, LLC,
     
a Delaware limited liability company,
     
Its General Partner
           
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
S-8

--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT FRIENDS WOOD
   
ASSOCIATES, L.P., a Delaware limited partnership
         
 
By:
Summerville at Friendswood, LLC,
   
 
a Delaware limited liability company,
   
 
Its General Partner
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT NEW PORT RICHEY, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
S-9

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT LAKELAND, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT ST. AUGUSTINE LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
S-10

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT OCALA EAST, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
 (print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT VENICE, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
S-11

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT LAKELAND HILLS
   
ASSOCIATES, L.P.,
   
a Delaware limited partnership
           
By:
Summerville at Lakeland Hills, LLC,
     
a Delaware limited liability company,
     
Its General Partner
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT IRVING ASSOCIATES, L.P.,
   
a Delaware limited partnership
           
By:
Summerville at Irving, LLC,
     
a Delaware limited liability company,
     
Its General Partner
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
S-12

--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT CHESTNUT HILL, LLC, 
   
a Delaware limited liability company 
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE 9, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
S-13

--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT CARROLL WOOD,
   
LLC, a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT GAINESVILLE, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
S-14

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT FOX RUN, LLC, 
   
a Delaware limited liability company 
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
S-15

--------------------------------------------------------------------------------


 
CONSENT, REAFFIRMATION AND AGREEMENT OF GUARANTOR
 
The undersigned Guarantor hereby (i) reaffirms all of its obligations under the
Guaranty, (ii) consents to the foregoing Amendment and (iii) agrees that (A) its
obligations under the Guaranty shall extend to Lessee's duties, covenants and
obligations pursuant to the Master Lease, as hereby amended, and (B) the
Guaranty as hereby reaffirmed and extended shall be for the benefit of each
party comprising Lessor under the Master Lease, as hereby amended.
 

 
SUMMERVILLE SENIOR LIVING, INC.,
   
a Delaware corporation
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES 
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
 
S-16 

--------------------------------------------------------------------------------